1

2
                                UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     PATRICIA G. BARNES.,                                Case No. 3:18-cv-00199-MMD-WGC

7                                      Plaintiff,                      ORDER
             v.
8
      NANCY A. BERRYHILL, Acting
9     Commissioner Social Security
      Administration Defendant,
10
                                  Defendants.
11

12          Plaintiff has filed a motion for reconsideration of the Court’s order overruling her

13   objections to Magistrate Judge William G. Cobb’s rulings on her motions for protection and

14   to quash Defendant’s subpoenas and her motion for sanctions (“Motion”). (ECF No. 122.)

15   The Court will deny the Motion.

16          A motion to reconsider must set forth “some valid reason why the court should

17   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

18   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

19   2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

20   with newly discovered evidence, (2) committed clear error or the initial decision was

21   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

22   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not

23   an avenue to re-litigate the same issues and arguments upon which the court already has

24   ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).

25          Plaintiff’s Motion is premised on her conclusion that the Court erred by finding that

26   she only challenged Judge Cobb’s pertinent rulings for abuse of discretion, rather than the

27   applicable clear error standard. (Id. at 2.) Plaintiff contends the Court was wrong because

28   she challenged Judge Cobb’s rulings regarding “her constitutionally-based right of privacy
1    when she complained of age discrimination” as having been erroneous as a matter of law.

2    (Id. at 2–4.) But such a ruling is substantive, and the Court expressly did not address

3    Judge Cobb’s substantive rulings. (ECF No. 121 at 2 n.2) She further contends that the

4    Court’s decision was in error because it could only be concluded that Defendant intends

5    to violate her privacy rights in an effort to harass and intimate her by sending subpoenas

6    to her employers and institutions at which she volunteered over the years. (Id.)

7           As indicated, Plaintiff’s Motion misses the mark in its entirety. To be clear, the

8    Court’s order overruling Plaintiff’s objections focused on Plaintiff’s failure to comply with

9    the procedural rules that govern litigation in this Court and to which Plaintiff is bound, even

10   as a pro se litigant. (ECF No. 121 at 3 (citing ECF No. 108 at 3)). It is indisputable that

11   Plaintiff challenged Judge Cobb’s procedural rulings on the basis that he abused his

12   discretion. As the Court’s order explains, a party objecting to a magistrate’s non-dispositive

13   rulings must establish that the magistrate was “clearly erroneous”—and the magistrate’s

14   order is not subject to de novo review. (Id. at 1–2.) Plaintiff failed to argue the applicable

15   standard and her objections were consequently overruled. Plaintiff’s Motion is likewise

16   denied.

17          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 122) is

18   denied in accordance with this order.

19          DATED THIS 14th day of June 2019.

20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                   2
